Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2016

                                   No. 04-15-00473-CV

    TEXAS DEPARTMENT OF INSURANCE—Division of Workers’ Compensation and
               Commissioner Ryan Brannan, in his official capacity,
                                 Appellants

                                            v.

                                   Dale BRUMFIELD,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-07374
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       On August 1, 2016, appellee filed a motion for rehearing en banc. The Court has
considered the motion. Appellee’s motion for rehearing en banc is DENIED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court